Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is in response to applicant's 02/15/2021 amendment in the application of Sayadi et al. for the "MOBILE DEVICE ROAMING BASED ON USER'S NETWORK PROFILE” filed 05/30/2019.  This application is a national stage entry of PCT/EP2017/080742, International Filing Date: 11/29/2017, and claims foreign priority to 16202019.2, filed 12/02/2016 in EPO.  This application is a Request for Continued Examination (RCE) under 37 C.F.R. 1.114 filed on 02/15/2021.  The amendment and response has been entered and made of record.  Claims 12-13, 15-21, 23-32 are pending in the present application. 
2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 12-13, 15-21, 23-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Buckley et al. (US#8,229,431) in view of Eriksson et al. (US#2019/0037398). 
 	Regarding claim 20, the references disclose a method and apparatus for providing roaming between networks, and selecting a network based on a user’s network profile, in accordance with the essential features of the claims.  Buckley et al. (US#8,229,431) discloses an apparatus (see Fig. 1; Col. 8, lines 42-67: mobile node roams beyond its home network) comprising: obtaining virtual network function capabilities of local networks covering an area visited by a user (see Fig. 2; Col. 10, lines 13-26: Communication service capabilities 68 are indexed together with the identified radio access network), generate a user’s network profile based on past usage by the user of services within the user’s home network, and based on the user’s future needs for services in the visited area (see Fig. 5A; Col. 10, lines 55-67: block 84 - services that are desired to be used are remembered); and selecting a local network in said visited area, based on virtual network function capabilities of said local network matching a Figs. 1-2; Col. 9, line 20 to Col. 10, line 26 & Col. 11, lines 31-36: The selector operates to select a selected radio access network with which the mobile node shall attempt to communicate pursuant to effectuation of the selected communication service).
Although Buckley et al. references does not disclose expressly the Virtual Network Function VFN.  However, the use of Network Function Virtualization (NFV) framework to define a plurality of virtual network functions (VNFs), each of which corresponds to a function enabling operation of a communication network are well known in the art (NFV as standardized by ETSI GS NFV002 VI.2.1 provides for dynamic instantiation and management of VNF instances).  Furthermore, Network Function Virtualization (NFV) allows for various network services to be virtualized so that they can be performed by generic, rather than dedicated hardware components.  NFV can be used to instantiate and manage customer functions at various network nodes.  In the same field of endeavor, Eriksson et al. (US#2019/0037398) teach in Fig. 2 a signaling diagram illustrated signals sent between the device 130, the system 125 of the visiting network 120, called visiting system, and the system 115 of the home network 110, called home system, in which the VNFs being reflections of the network functions in the home network (para [0008]-[0011]: the visiting network 120 to deploy virtual network functions VNF 128 reflecting a number of network functions 117 existing in the home network 110).  Furthermore, a NFV interconnection gateway or hub ("NFVIG" or "NFVIH")--which provides NFV interconnection between two networks of two separate (network) service providers in a one-to-one manner--might receive a set of network interconnection information from each of two or more sets of NFV entities, each set of NFV entities being located within a network separate from the networks in which the other sets of NFV entities are located.
Buckley: Figs. 1-2; Col. 10, lines 1-26 & Col. 11, lines 31-36: listing of most preferred network); and selecting a local network from said ordered list of candidate local networks (Buckley: Col. 9, lines 54-67: selector selects a Radio Access Network RAN from the next accessed listing).		
Regarding claim 23, the reference further teaches wherein local networks operators having a service level agreement with the user’s home network operator (Buckley: Figs. 1-2; Col. 8. Line 42 to Col. 10, line 26: Roaming, and other agreements between operators of different networks define preferred networks through which a roaming mobile node is preferred, by the operator of its home network, to communicate; and Eriksson: para [0067]: step 8 - policing/shaping is configured that vEPC stays within the SLA).
Regarding claim 24, the reference further teaches wherein local networks exhibiting a radio signal strength in said visited area suitable for establishing a radio connection with the user’s mobile terminal in the visited area (Col. 4, lines 36-54: a list of available network portions is formed, based upon the detections of the broadcast signals). 
Regarding claim 25, the reference further teaches wherein the user’s network profile is dynamically generated and updated in real time (Buckley: Col. 1; lines 7-16: preference levels defined at the mobile node).
Regarding claim 26, the reference further teaches wherein the VNF capabilities of a local network comprise one or more of the following: connectivity to 2G, 3G, 5G and/or LTE networks, an intrusion detection and protection function; a firewall; a domain name system; a Eriksson: see Figs. 5-7). 
Regarding claim 27, the reference further teach wherein receiving, from the user via a user interface, a manual request indicating at least a specific service or a specific virtual network function, wherein the specific service or the specific virtual network function are used to generate or update the user’s network profile (Eriksson: see Figs. 3-4; para [0028]-[0045]).
Regarding claim 28, the reference further teach wherein retrieving, from the mobile terminal or a Subscriber Identification Module card, behavior data indicating the user’s past behavior in his home network environment associated with at least a specific service or a specific virtual network function, wherein the behavior data is used to generate or update the user’s network profile (Buckley et al.: see Fig. 1; Col. 9, lines 4-19).
Regarding claim 29, the reference further teach wherein receiving, from the user via a user interface, an agenda comprising a task and a country; and determining, based on the agenda, one or more requirements for the task in the country, wherein the one or more requirements comprises one or more of a specific service, a specific virtual network function, a certain amount of data, a price, a location in the country, or a certain time schedule (Eriksson: see Figs. 3-4; para [0028]-[0045]).
Regarding claim 30, the reference further teach wherein the user’s network profile combines information as to the user behavior deduced from one or more of (1) behavior data associated with the user’s home network or a visited network, (2) a requirement associated with at least an external source, (3) a manual request associated with a specific service or a specific virtual network function, or (4) a service level agreement between a plurality of network operators (Eriksson: see Figs. 3-4; para [0028]-[0045]).

Regarding claim 19, this claim differs from claims Buckley et al. (US#8,229,431) in view of Eriksson et al. (US#2019/0037398) in that the claims recited a computer program product for performing the same basis of steps and apparatus of the prior arts as discussed in the rejection of claims 12, 20.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Buckley in view of Eriksson for performing the steps and apparatus as recited in the claims with the motivation being to provide the efficient enhancement for providing roaming between networks, selecting a network based on a user’s network profile, and easy to maintenance, upgrade.	 
One skilled in the art would have recognized the need for effectively and efficiently performing roaming between networks, selecting a network based on a user’s network profile, and would have applied Eriksson’s the use of VNFs being reflections of the network functions in the home network into Buckley’s facilitating selection of a radio access network with which a roaming mobile node attempts to effectuate communications pursuant to a selected communication service.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Eriksson’s enabling roaming to a visiting communication network of a wireless terminal belonging to a home communication network into Buckley’s apparatus and associated method for facilitating selection by a mobile node of a network portion to communicate to effectuate a selected communication service with the motivation being to provide a method and apparatus for mobile device roaming based on user’s network profile. 
Allowable Subject Matter
6.	Claims 31, 32 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein causing establishment of a connection with the local network selected from the ordered list of candidate local networks, wherein the connection is a roaming connection between at least the mobile terminal and the local network; wherein a priority mechanism is implemented to establish a hierarchy between the user’s past usage of the home network and the user’s future needs, the priority mechanism being used to dynamically combine the user’s network profile with one or more local network operator profiles of the ordered list of candidate local networks, as specifically recited in the claims.  
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
The Catalano et al. (US#8,391,857) shows method for interactive mobile network select.
The Haran et al. (US#10,045,201) shows inter-network operator roaming policy configuration in mobile wireless data network by cooperating network service providers.
The Elkarat et al. (US#7,333,808) shows apparatus and method for limiting accidental roaming activity in border areas.
The Mariblanca et al. (US#8,879,529) apparatus method for selecting a visited network.
The Unger et al. (US#8,903,380) shows location-based network selection method for a mobile device.

The Unger et al. (US#9,497,698) shows location based network selection for mobile.
The Unger et al. (US#8,073,441) shows location based network selection for mobile.
The El;karat et al. (US#7,139,570) shows preferred network selection.
The Ophir et al. (US#2007/0049269) shows dialing services via SIM toolkit.

9.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

11.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
02/28/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477